FILED
                             NOT FOR PUBLICATION                            OCT 9 2013

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


SPENCER PETERSON, III,                           No. 12-16295

                Plaintiff - Appellant,           D.C. No. 1:10-cv-01132-BAM

  v.
                                                 MEMORANDUM*
STATE OF CALIFORNIA
DEPARTMENT OF CORRECTIONS
AND REHABILITATION,

                Defendant - Appellee.


                     Appeal from the United States District Court
                         for the Eastern District of California
                   Barbara McAuliffe, Magistrate Judge, Presiding**

                           Submitted September 24, 2013***

Before:         RAWLINSON, N.R. SMITH, and CHRISTEN, Circuit Judges.

       Spencer Peterson, III, appeals pro se from the district court’s summary



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
            The parties consented to proceed before a magistrate judge. See 28
U.S.C. § 636(c).
          ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
judgment in his employment action alleging race discrimination and retaliation in

violation of federal and state law. We have jurisdiction under 28 U.S.C. § 1291.

We review de novo, Vasquez v. County of Los Angeles, 349 F.3d 634, 639 (9th Cir.

2004), and we affirm.

      The district court properly granted summary judgment on Peterson’s racial

discrimination claims under Title VII and California’s Fair Employment and

Housing Act (“FEHA”) because Peterson failed to raise a genuine dispute of

material fact as to whether defendants’ legitimate, non-discriminatory reasons for

failing to promote him were pretextual. See id. at 640-42 & n.5 (discussing

elements of a discrimination claim under Title VII and explaining that

circumstantial evidence of pretext must be specific and substantial); see also

Metoyer v. Chassman, 504 F.3d 919, 941 (9th Cir. 2007) (“California courts apply

the Title VII framework to claims brought under FEHA.”).

      The district court properly granted summary judgment on Peterson’s

retaliation claims because Peterson failed to raise a genuine dispute of material fact

as to whether there was a causal link between his protected activity and the alleged

adverse employment action. See Vasquez, 349 F.3d at 646 (elements of a prima

facie case of retaliation under Title VII); Raad v. Fairbanks N. Star Borough Sch.

Dist., 323 F.3d 1185, 1197 (9th Cir. 2003) (employer’s knowledge of protected


                                           2                                     12-16295
activity necessary for causation).

      Peterson’s contention concerning whether a promotion delay or denial

constitutes an adverse employment action is unavailing.

      AFFIRMED.




                                        3                                    12-16295